Exhibit 10.1

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Agreement”) is made as of                 ,
2015, by and between The Medicines Company, a Delaware corporation (the
“Company”), and                (“Indemnitee”).

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among U.S.-based corporations and other
business enterprises, the Company believes that, given current market conditions
and trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions. At the same time, directors, officers and
other persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself. The Third Amended and
Restated Certificate of Incorporation, as amended (the “Charter”), requires
indemnification of the officers and directors of the Company. Indemnitee may
also be entitled to indemnification pursuant to applicable provisions of the
Delaware General Corporation Law (“DGCL”). The Charter and the DGCL expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and members of the Board, officers and other persons in order to protect such
persons against claims and expenses arising from their services on behalf of the
Company.

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons.

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, hold harmless, exonerate and to advance

 

--------------------------------------------------------------------------------


 

expenses on behalf of, such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so protected against liabilities.

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
bylaws of the Company in effect from time to time and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

 

WHEREAS, Indemnitee does not regard the protection available under the Charter
and insurance as adequate in the present circumstances, and may not be willing
to serve as an officer or director without adequate protection, and the Company
desires Indemnitee to serve in such capacity.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

TERMS AND CONDITIONS

 

1. SERVICES TO THE COMPANY.  Indemnitee will agree to serve or to continue to
serve, as the case may be, as an officer, director or key employee of the
Company for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his or her resignation or is no longer serving in such
capacity.  Nothing contained in this Agreement shall be construed as giving
Indemnitee any right to be retained in the employ of the Company or any of its
subsidiaries or affiliated entities.  This Agreement shall continue in force
after Indemnitee has ceased to serve as an officer, director or key employee of
the Company.

 

2. DEFINITIONS.  As used in this Agreement:

 

(a) References to “agent” shall mean any individual who is or was a director,
officer, or employee of the Company or a Subsidiary of the Company or other
individual authorized by the Company to act for the Company, including such
individual serving in such capacity as a director, officer, employee, fiduciary
or other official of another corporation, partnership, limited liability
company, joint venture, trust or other Enterprise at the request of, for the
convenience of, or to represent the interests of the Company or a Subsidiary of
the Company.

 

(b) The terms “Beneficial Owner” and “Beneficial Ownership” shall have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act (as defined
below) as in effect on the date hereof.

 

(c) A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

 

2

--------------------------------------------------------------------------------


 

(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing twenty-five percent (25%) or more of the combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of directors, unless (1) the change in the relative Beneficial
Ownership of the Company’s securities by any Person results solely from a
reduction in the aggregate number of outstanding shares of securities entitled
to vote generally in the election of directors, or (2) such acquisition was
approved in advance by the Continuing Directors (as defined below) and such
acquisition would not constitute a Change in Control under part (iii) of this
definition;

 

(ii) Change in Board of Directors. Individuals who, as of the date hereof,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two thirds of the directors then still in office who were directors on
the date hereof or whose nomination for election was previously so approved
(collectively, the “Continuing Directors”), cease for any reason to constitute
at least a majority of the members of the Board;

 

(iii) Corporate Transactions. The effective date of a reorganization, merger or
consolidation of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination: (1) all or substantially all of
the Persons who were the Beneficial Owners of securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 51% of the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the securities entitled to vote generally in the election of
directors; (2) no Person (excluding any corporation resulting from such Business
Combination) is the Beneficial Owner, directly or indirectly, of 25% or more of
the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of such corporation except to the extent
that such ownership existed prior to such Business Combination; and (3) at least
a majority of the Board of Directors of the corporation resulting from such
Business Combination were Continuing Directors at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination;

 

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company’s
assets (or, if such approval is not required, the decision by the Board to
proceed

 

3

--------------------------------------------------------------------------------


 

with such a liquidation, sale, or disposition in one transaction or a series of
related transactions); or

 

(v) Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement.

 

(d) “Corporate Status” describes the status of an individual who is or was a
director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of the Company or of any other Enterprise that such individual
is or was serving at the request of the Company.

 

(e) “Delaware Court” shall mean the Court of Chancery of the State of Delaware.

 

(f) “Disinterested Director” shall mean a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

 

(g) “Enterprise” shall mean the Company and any other corporation, constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which the Company (or any of its wholly owned
subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent.

 

(h) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(i) “Expenses” shall include all direct and indirect costs, fees and expenses of
any type or nature whatsoever, including, without limitation, all attorneys’
fees and costs, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, fees of private investigators and professional
advisors, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, fax transmission charges, secretarial services,
any federal, state, local or foreign taxes imposed on Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement, ERISA excise
taxes and penalties, and all other disbursements, obligations or expenses in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, settlement or appeal of,
or otherwise participating in, a Proceeding, including, without limitation,
reasonable compensation for time spent by the Indemnitee for which he or she is
not otherwise compensated by the Company or any third party.  Expenses also
shall include Expenses incurred in connection with any appeal resulting from any
Proceeding, including without limitation the principal, premium, security for,
and other costs relating to any cost bond, supersedeas bond, or

 

4

--------------------------------------------------------------------------------


 

other appeal bond or its equivalent. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

 

(j) “Independent Counsel” shall mean a law firm or a member of a law firm with
significant experience in matters of corporation law that neither presently is,
nor in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to the Proceeding (as defined below) giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

 

(k) References to “fines” shall include any excise tax assessed on Indemnitee
with respect to any employee benefit plan; references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
best interests of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner “not opposed to the
best interests of the Company” as referred to in this Agreement.

 

(l) The term “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act as in effect on the date hereof; provided, however,
that “Person” shall exclude: (i) the Company; (ii) any Subsidiary of the
Company; (iii) any employment benefit plan of the Company or of a Subsidiary or
of any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company; and (iv) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a Subsidiary or of a corporation
owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company.

 

(m) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative or investigative (formal or informal) nature,
including appeal therefrom, in which Indemnitee was, is, will or might be
involved as a party, potential party, non-party witness or otherwise by reason
of the fact that Indemnitee is or was a director, officer, employee or agent of
the Company, by reason of any action (or failure to act) taken by him or her or
of any action (or failure to act) on his or her part while acting as a director,

 

5

--------------------------------------------------------------------------------


 

officer, employee or agent of the Company, or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, general partner, managing member, fiduciary, employee or agent
of any other Enterprise, in each case whether or not serving in such capacity at
the time any liability or expense is incurred for which indemnification,
reimbursement, or advancement of expenses can be provided under this Agreement. 
If Indemnitee believes in good faith that a given situation may lead to or
culminate in the institution of a Proceeding, the situation shall be considered
a Proceeding under this paragraph.

 

(n) The term “Subsidiary,” with respect to any Person, shall mean any
corporation or other entity of which a majority of the voting power of the
voting equity securities or equity interest is owned, directly or indirectly, by
that Person.

 

(o) In connection with any merger or consolidation, references to the “Company”
shall include not only the resulting or surviving company, but also any
constituent company or constituent of a constituent company, which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents.  The intent of this
provision is that a person who is or was a director of such constituent company
after the date hereof or is or was serving at the request of such constituent
company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent of another company, partnership, joint venture,
trust, employee benefit plan or other Enterprise after the date hereof, shall
stand in the same position under this Agreement with respect to the resulting or
surviving company as the person would have under this Agreement with respect to
such constituent company if its separate existence had continued.

 

3. INDEMNITY IN THIRD-PARTY PROCEEDINGS.  The Company shall indemnify, hold
harmless and exonerate Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee was, is, or is threatened to be made, a party to or a
participant (as a witness or otherwise) in any Proceeding, other than a
Proceeding by or in the right of the Company to procure a judgment in its favor.
Pursuant to this Section 3, Indemnitee shall be indemnified, held harmless and
exonerated to the fullest extent permitted by applicable law against all
Expenses, judgments, liabilities, fines, penalties and amounts paid in
settlement (including, without limitation, all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, in the case of a criminal
Proceeding, had no reasonable cause to believe that his or her conduct was
unlawful.

 

4. INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  The Company
shall indemnify, hold harmless and exonerate Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee was, is, or is threatened to be made,
a party to or a participant (as a witness or otherwise) in any Proceeding by or
in

 

6

--------------------------------------------------------------------------------


 

the right of the Company to procure a judgment in its favor. Pursuant to this
Section 4, Indemnitee shall be indemnified, held harmless and exonerated to the
fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by him or her on his or her behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company. No indemnification, hold harmless or
exoneration for Expenses shall be made under this Section 4 in respect of any
claim, issue or matter as to which Indemnitee shall have been finally adjudged
by a court to be liable to the Company, unless and only to the extent that any
court in which the Proceeding was brought or the Delaware Court shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification, to be held harmless or to exoneration.

 

5. MANDATORY INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY
SUCCESSFUL.  Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law and to the extent that Indemnitee is
a party to (or a participant in) and is successful, on the merits or otherwise,
in any Proceeding or in defense of any claim, issue or matter therein, in whole
or in part, the Company shall indemnify, hold harmless and exonerate Indemnitee
against all Expenses actually and reasonably incurred by him or her in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify,
hold harmless and exonerate Indemnitee against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection with
each successfully resolved claim, issue or matter to the fullest extent
permitted by law.  If the Indemnitee is not wholly successful in such
Proceeding, the Company also shall indemnify, hold harmless and exonerate
Indemnitee against all Expenses actually and reasonably incurred in connection
with a claim, issue or matter related to any claim, issue, or matter on which
the Indemnitee was successful. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, on substantive or procedural grounds,
shall be deemed to be a successful result as to such claim, issue or matter.

 

6. INDEMNIFICATION FOR EXPENSES OF A WITNESS.  Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of his or her Corporate Status,
a witness or otherwise asked to participate in any Proceeding to which
Indemnitee is not a party, he or she shall be indemnified, held harmless and
exonerated against all Expenses actually and reasonably incurred by him or her
on his or her behalf in connection therewith.

 

7. PARTIAL INDEMNIFICATION.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses incurred by Indemnitee or on behalf of Indemnitee in connection with
such Proceeding or any claim, issue or matter therein, but not, however, for the
total amount thereof, the

 

7

--------------------------------------------------------------------------------


 

Company shall nevertheless indemnify Indemnitee for that portion thereof to
which Indemnitee is entitled.

 

8. ADDITIONAL INDEMNIFICATION, AND EXONERATION RIGHTS. 

 

(a) Notwithstanding any limitation in Sections 3, 4, or 5, the Company shall
indemnify, hold harmless and exonerate Indemnitee to the fullest extent
permitted by law if Indemnitee is a party to or threatened to be made a party to
any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
Expenses, judgments, fines, penalties and amounts paid in settlement) actually
and reasonably incurred by Indemnitee in connection with the Proceeding. No
indemnification, hold harmless or exoneration rights shall be available under
this Section 8(a) on account of Indemnitee’s conduct which constitutes a breach
of Indemnitee’s duty of loyalty to the Company or its stockholders or is an act
or omission not in good faith or which involves intentional misconduct or a
knowing violation of the law.

 

(b) Notwithstanding any limitation in Sections 3, 4, 5 or 8(a), the Company
shall indemnify, hold harmless and exonerate Indemnitee to the fullest extent
permitted by law if Indemnitee is a party to or threatened to be made a party to
any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
Expenses, judgments, fines, penalties and amounts paid in settlement) actually
and reasonably incurred by Indemnitee in connection with the Proceeding.

 

9. CONTRIBUTION IN THE EVENT OF JOINT LIABILITY.

 

(a) To the fullest extent permissible under applicable law, if the
indemnification, hold harmless and/or exoneration rights provided for in this
Agreement are unavailable to Indemnitee in whole or in part for any reason
whatsoever, the Company, in lieu of indemnifying, holding harmless or
exonerating Indemnitee, shall pay, in the first instance, the entire amount
incurred by Indemnitee, whether for judgments, liabilities, fines, penalties,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any Proceeding without requiring Indemnitee to contribute to such payment, and
the Company hereby waives and relinquishes any right of contribution it may have
at any time against Indemnitee.

 

(b) The Company shall not enter into any settlement of any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.

 

(c) The Company hereby agrees to fully indemnify, hold harmless and exonerate
Indemnitee from any claims for contribution which may be brought by officers,
directors

 

8

--------------------------------------------------------------------------------


 

or employees of the Company other than Indemnitee who may be jointly liable with
Indemnitee.

 

10. EXCLUSIONS.  Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnification, hold
harmless or exoneration payment:

 

(a) in connection with any claim made against Indemnitee for which payment has
actually been received by or on behalf of Indemnitee under any insurance policy
or other indemnity provision, except with respect to any excess beyond the
amount actually received under any insurance policy, contract, agreement, other
indemnity provision or otherwise;

 

(b) in connection with any claim made against Indemnitee for an accounting of
profits made from the purchase and sale (or sale and purchase) by Indemnitee of
securities of the Company within the meaning of Section 16(b) of the Exchange
Act or similar provisions of state statutory law or common law; or

 

(c) except as otherwise provided in Sections 15 (e)-(f) hereof, prior to a
Change in Control, in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation, (ii) such
payment arises in connection with any mandatory counterclaim or cross-claim that
the Indemnitee asserts against the Company or its directors, officers, employees
or other indemnitees or any affirmative defense Indemnitee raises, or (iii) the
Company provides the indemnification, hold harmless or exoneration payment, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law.

 

11. ADVANCES OF EXPENSES; DEFENSE OF CLAIM.

 

(a) Notwithstanding any provision of this Agreement to the contrary, and to the
fullest extent permitted by applicable law, the Company shall advance the
Expenses incurred by Indemnitee (or reasonably expected by Indemnitee to be
incurred by Indemnitee within three months) in connection with any Proceeding
within twenty (20) days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding. Advances shall be unsecured and interest
free. Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to be
indemnified, held harmless or exonerated under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing a Proceeding to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. The Indemnitee shall qualify for advances, to the fullest
extent permitted by applicable law, upon the execution and delivery to the
Company of this Agreement, which shall

 

9

--------------------------------------------------------------------------------


 

constitute an undertaking providing that the Indemnitee undertakes to repay the
amounts advanced (without interest) to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company.  No
other form of undertaking shall be required other than the execution of this
Agreement.  This Section 11(a) shall not apply to any claim made by Indemnitee
for which an indemnification, hold harmless or exoneration payment is excluded
pursuant to Section 10.

 

(b) The Company will be entitled to participate in the Proceeding at its own
expense.

 

(c) The Company shall not settle any action, claim or Proceeding (in whole or in
part) which would impose any Expense, judgment, fine, penalty or limitation on
the Indemnitee without the Indemnitee’s prior written consent.

 

12. PROCEDURE FOR NOTIFICATION AND APPLICATION FOR INDEMNIFICATION.

 

(a) Indemnitee agrees to notify promptly the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification, hold harmless or exoneration rights, or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company shall not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement, or otherwise, and any delay in so notifying the Company shall
not constitute a waiver by Indemnitee of any rights under this Agreement.

 

(b) Indemnitee shall submit to the Secretary of the Company a written request,
including such documentation and information as is reasonably available to the
Indemnitee and reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification (the “Supporting Documentation”), to
indemnify, hold harmless or exonerate Indemnitee in accordance with this
Agreement.  Following such a written application for indemnification by
Indemnitee, the Indemnitee’s entitlement to indemnification shall be determined
according to Section 13(a) of this Agreement and, in any case, not later than
sixty (60) days after receipt by the Company of the written request for
indemnification together with the Supporting Documentation.

 

13. PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.

 

(a) Promptly upon receipt of such a request for indemnification, the Secretary
of the Company shall advise the Board in writing that Indemnitee has requested
indemnification. A determination with respect to Indemnitee’s entitlement to
indemnification shall, if required by applicable law,  be made in the specific
case by one of the following methods: (i) if requested by the Indemnitee, by
Independent Counsel, or (ii) if no request is made by the Indemnitee for a
determination by Independent Counsel, (A) by the Board by a majority vote of the
Disinterested Directors, even though less than a quorum, or (B) by a committee
of Disinterested Directors designated by majority vote

 

10

--------------------------------------------------------------------------------


 

of the Disinterested Directors, even though less than a quorum, or (C) if there
are no Disinterested Directors or the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to the Indemnitee, or (D) if a quorum of Disinterested Directors so
directs, by the stockholders of the Company.  The Company promptly will advise
Indemnitee in writing with respect to any determination that Indemnitee is or is
not entitled to indemnification, including, without limitation, a description of
any reason or basis for which indemnification has been denied.  The only basis
upon which a finding that indemnification may not be made is that such
indemnification is prohibited by law.  If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within five
(5) days after such determination. Indemnitee shall reasonably cooperate with
the Person or Persons making such determination with respect to Indemnitee’s
entitlement to indemnification, including, without limitation, providing to such
Person or Persons upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or Expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 13(a) hereof, the Independent
Counsel shall be selected as provided in this Section 13(b). The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board), and Indemnitee shall give written notice
to the Company advising it of the identity of the Independent Counsel so
selected and certifying that the Independent Counsel so selected meets the
requirements of “Independent Counsel” as defined in Section 2 of this Agreement.
If the Independent Counsel is selected by the Board, the Company shall give
written notice to Indemnitee advising him of the identity of the Independent
Counsel so selected and certifying that the Independent Counsel so selected
meets the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement. In either event, Indemnitee or the Company, as the case may be, may,
within ten (10) days after such written notice of selection shall have been
received, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 12(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Delaware Court for resolution of any

 

11

--------------------------------------------------------------------------------


 

objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the Delaware Court, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 13(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 15(a) of this
Agreement, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

(c) The Company agrees to pay the reasonable fees and expenses of Independent
Counsel and to fully indemnify and hold harmless such Independent Counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(d) If the Company disputes a portion of the amounts for which indemnification
is requested, the undisputed portion shall be paid and only the disputed portion
withheld pending resolution of any such dispute.

 

14. PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.

 

(a) In making a determination with respect to entitlement to indemnification
hereunder, the Person or Persons making such determination shall, to the fullest
extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 12(b) of this Agreement, and the
Company shall, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption in connection with the making by any Person
or Persons of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or Independent Counsel) to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

 

(b) If the Person or Persons empowered or selected under Section 13 of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within sixty (60) days after receipt by the
Company of the request therefor and the Supporting Documentation, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee shall be entitled
to such indemnification, unless (i) the Indemnitee misrepresented or failed to
disclose a material fact in making the request for indemnification or in the
Supporting Documentation or (ii) such indemnification is prohibited by law.

 

12

--------------------------------------------------------------------------------


 

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.

 

(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the directors, officers or employees of
the Enterprise in the course of their duties, or on the advice of legal counsel
for the Enterprise, its Board, any committee of the Board or any director, or on
information or records given or reports made to the Enterprise, its Board, any
committee of the Board or any director, by an independent certified public
accountant or by an appraiser or other expert selected by the Enterprise, its
Board, any committee of the Board or any director. The provisions of this
Section 14(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement.

 

(e) The knowledge and/or actions, or failure to act, of any other director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

 

15. REMEDIES OF INDEMNITEE.

 

(a) In the event that (i) a determination is made pursuant to Section 13 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 11 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 13(a) of this Agreement within sixty (60) days after receipt
by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5, 6, 7 or the last sentence of
Section 13(a) of this Agreement within five (5) days after receipt by the
Company of a written request therefor, (v) a contribution payment is not made in
a timely manner pursuant to Section 9 of this Agreement, (vi) payment of
indemnification pursuant to Section 3 or 4 of this Agreement is not made within
five (5) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vii) payment to Indemnitee pursuant to any hold harmless or
exoneration rights under this Agreement or otherwise is not made within five
(5) days after receipt by the Company of a written request therefor, Indemnitee
shall be entitled to an adjudication by the Delaware Court to such
indemnification, hold harmless, exoneration, contribution or advancement rights.
Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be

 

13

--------------------------------------------------------------------------------


 

conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of Delaware law (without regard to its conflict of laws rules) shall apply to
any such arbitration. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

 

(b) Upon the occurrence or non-occurrence of any of the events set forth in
Section 15(a) of this Agreement, any judicial proceeding or arbitration
commenced pursuant to this Section 15 shall be conducted in all respects as a de
novo trial, or arbitration, on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Section 15, Indemnitee shall be presumed
to be entitled to be indemnified, held harmless, exonerated and to receive
advances of Expenses under this Agreement and the Company shall have the burden
of proving Indemnitee is not entitled to be indemnified, held harmless,
exonerated and to receive advances of Expenses, as the case may be, and the
Company may not refer to or introduce into evidence any determination pursuant
to Section 13(a) of this Agreement adverse to Indemnitee for any purpose. If
Indemnitee commences a judicial proceeding or arbitration pursuant to this
Section 15, Indemnitee shall not be required to reimburse the Company for any
advances pursuant to Section 11 until a final determination is made with respect
to Indemnitee’s entitlement to indemnification (as to which all rights of appeal
have been exhausted or lapsed).

 

(c) If a determination shall have been made pursuant to Section 13(a) of this
Agreement that Indemnitee is entitled to payment, the Company shall be bound by
such determination in any judicial proceeding or arbitration commenced pursuant
to this Section 15, unless (i) the Indemnitee misrepresented or failed to
disclose a material fact in making the request for indemnification or in the
Supporting Documentation or (ii) such indemnification is prohibited by law.

 

(d) The Company, to the fullest extent not prohibited by law, shall be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 15 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement.

 

(e) The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by law against all Expenses and, if requested by Indemnitee,
shall (within five (5) days after the Company’s receipt of such written request)
advance to Indemnitee, to the fullest extent permitted by applicable law, all
such Expenses which are incurred by Indemnitee in connection with any judicial
proceeding or arbitration brought by Indemnitee (i) in connection with, to
enforce his or her rights under, or to recover damages for breach of, this
Agreement or any other indemnification, hold harmless, exoneration, advancement
or contribution agreement or provision of the Charter or the bylaws of the
Company now or hereafter in effect; or (ii) for recovery or advances under any
insurance policy maintained by any person for the benefit of Indemnitee,
regardless of the outcome and whether Indemnitee ultimately is determined to be
entitled to such

 

14

--------------------------------------------------------------------------------


 

indemnification, hold harmless or exoneration right, advancement, contribution
or insurance recovery, as the case may be (unless such judicial proceeding or
arbitration was not brought by Indemnitee in good faith).

 

(f) Interest shall be paid by the Company to Indemnitee at the legal rate under
Delaware law for amounts which the Company indemnifies, holds harmless,
exonerates, contributes, reimburses or advances or is obliged to indemnify, hold
harmless, exonerate, contribute, reimburse or advance for the period commencing
with the date on which Indemnitee pays such amounts for which Indemnitee
requested indemnification, to be held harmless, exoneration, contribution,
reimbursement or advancement of any Expenses and ending with the date on which
such payment is made to or on behalf of Indemnitee by the Company.

 

16. SECURITY.  Notwithstanding anything herein to the contrary, to the extent
requested by the Indemnitee and approved by the Board, the Company may at any
time and from time to time provide security to the Indemnitee for the Company’s
obligations hereunder through an irrevocable bank line of credit, funded trust
or other collateral. Any such security, once provided to the Indemnitee, may not
be revoked or released without the prior written consent of the Indemnitee.

 

17. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.

 

(a) The rights of Indemnitee as provided by this Agreement (i) shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Charter, the bylaws of the Company, any
agreement, a vote of stockholders or a resolution of directors, or otherwise and
(ii) shall be enforced and this Agreement shall be interpreted independently of
and without reference to or limitation or constraint (whether procedural,
substantive or otherwise) by any other such rights to which Indemnitee may at
any time be entitled. No amendment, alteration or repeal of this Agreement or of
any provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her Corporate Status prior to such amendment, alteration or repeal. To the
extent that a change in applicable law, whether by statute or judicial decision,
permits greater indemnification, hold harmless or exoneration rights or
advancement of Expenses than would be afforded currently under the Charter or
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b) The DGCL and the Charter permit the Company to purchase and maintain
insurance or furnish similar protection or make other arrangements including,
but not

 

15

--------------------------------------------------------------------------------


 

limited to, providing a trust fund, letter of credit, or surety bond
(“Indemnification Arrangements”) on behalf of Indemnitee against any liability
asserted against him or her or incurred by or on behalf of him or her or in such
capacity as a director, officer, employee or agent of the Company, or arising
out of his or her status as such, whether or not the Company would have the
power to indemnify him or her against such liability under the provisions of
this Agreement or under the DGCL, as it may then be in effect. The purchase,
establishment, and maintenance of any such Indemnification Arrangement shall not
in any way limit or affect the rights and obligations of the Company or of the
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and the Indemnitee shall
not in any way limit or affect the rights and obligations of the Company or the
other party or parties thereto under any such Indemnification Arrangement.

 

(c) The Company shall maintain directors’ and officers’ insurance programs
providing coverage to Indemnitee for Expenses during the time period Indemnitee
serves the Company in a Corporate Status, whether or not the Company would have
the power to indemnify such person against such Expense, for a period of no less
than six (6) years following the conclusion of such service.  If, at the time
the Company receives notice from any source of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise), and the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies.

 

(d) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(e) The Company’s obligation to indemnify, hold harmless, exonerate or advance
Expenses hereunder to Indemnitee who is or was serving at the request of the
Company as a director, officer, trustee, partner, managing member, fiduciary,
employee or agent of any other Enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification, hold harmless or
exoneration payments or advancement of expenses from such Enterprise. 
Notwithstanding any other provision of this Agreement to the contrary,
(i) Indemnitee shall have no obligation to reduce, offset, allocate, pursue or
apportion any indemnification, hold harmless, exoneration, advancement,
contribution or insurance coverage among multiple parties possessing such duties
to Indemnitee prior to the Company’s satisfaction and performance of all its
obligations under this Agreement, and (ii) the Company shall perform fully its
obligations under this Agreement without regard to whether Indemnitee holds, may
pursue or has pursued any indemnification, advancement, hold harmless,
exoneration, contribution or insurance coverage rights against any person or
entity other than the Company.

 

16

--------------------------------------------------------------------------------


 

18. DURATION OF AGREEMENT.  All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee serves as a
director or officer of the Company or as a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee serves at the request of the Company and shall continue
thereafter so long as Indemnitee may be subject to any possible Proceeding
(including any rights of appeal thereto and any Proceeding commenced by
Indemnitee pursuant to Section 15 of this Agreement) by reason of his or her
Corporate Status, whether or not Indemnitee is acting in any such capacity at
the time any liability or expense is incurred for which indemnification can be
provided under this Agreement.

 

19. SEVERABILITY.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

20. ENFORCEMENT AND BINDING EFFECT.

 

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to encourage
Indemnitee to serve and/or continue to serve as a director, officer or key
employee of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving as a director, officer or key employee of the
Company.

 

(b) Without limiting any of the rights of Indemnitee under the Charter or bylaws
of the Company as each of them may be amended from time to time, and except as
provided in Section 17(a), this Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof.

 

(c) The rights to be indemnified and to receive contribution and advancement of
Expenses provided by or granted Indemnitee pursuant to this Agreement shall
apply to Indemnitee’s service as director, officer, trustee, partner, managing
member, fiduciary,

 

17

--------------------------------------------------------------------------------


 

employee or agent of the Company or of any other Enterprise prior to the date of
this Agreement, as well as service on or after the date of this Agreement.

 

(d) The indemnification, hold harmless, exoneration and advancement of expenses
rights provided by or granted pursuant to this Agreement shall be binding upon
and be enforceable by the parties hereto and their respective successors and
assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), shall continue as to an Indemnitee who has ceased to be a
director, officer, employee or agent of the Company or of any other Enterprise,
and shall inure to the benefit of Indemnitee and his or her spouse, assigns,
estate, heirs, devisees, executors and administrators and other legal
representatives.

 

(e) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

(f) The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking, among other things, injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which Indemnitee may be entitled. The Company and Indemnitee
further agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
Delaware Court, and the Company hereby waives any such requirement of such a
bond or undertaking.

 

21. MODIFICATION AND WAIVER.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

 

22. NOTICES.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third (3rd) business day after the
date on which it is so

 

18

--------------------------------------------------------------------------------


 

mailed, (c) mailed by reputable overnight courier and receipted for by the party
to whom said notice or other communication shall have been directed or (d) sent
by facsimile transmission, with receipt of oral confirmation that such
transmission has been received:

 

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide in writing to the
Company.

 

(b) If to the Company, to:

 

The Medicines Company

c/o General Counsel

8 Sylvan Way

Parsippany, New Jersey 07054

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

 

23. APPLICABLE LAW AND CONSENT TO JURISDICTION.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 15(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally: (a) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court and not in any other state or federal court in the
United States of America or any court in any other country; (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement;
(c) appoint irrevocably, to the extent such party is not a resident of the State
of Delaware, The Corporation Trust Company, Corporate Trust Center, 1209 Orange
Street, Wilmington, Delaware 19801 as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware; (d) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court; and (e) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum, or is
subject (in whole or in part) to a jury trial.

 

24. IDENTICAL COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

25. MISCELLANEOUS.  Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate. The headings of the paragraphs
of this

 

19

--------------------------------------------------------------------------------


 

Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

26. PERIOD OF LIMITATIONS.  No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

 

27.  ADDITIONAL ACTS.  If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Company undertakes to cause such act, resolution, approval or other procedure to
be affected or adopted in a manner that will enable the Company to fulfill its
obligations under this Agreement.

 

[Remainder of page intentionally left blank;

signatures appear on following page]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indemnity Agreement to
be signed as of the day and year first above written.

 

 

THE MEDICINES COMPANY

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

Name:

 

Name:

Title:

 

Address:

 

S-1

--------------------------------------------------------------------------------